Citation Nr: 0405993	
Decision Date: 03/05/04    Archive Date: 03/19/04	

DOCKET NO.  03-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a wound of the 
left buttock with injury to Muscle Group XVII, currently 
evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for a wound of the 
right buttock, with injury to Muscle Group XVII, currently 
evaluated as 40 percent disabling. 

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the rectosigmoid with postoperative 
colostomy, currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for sciatic neuritis 
on the left, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1942 to 
September 1945.  He is a combat veteran and the recipient of 
several awards and decorations for his honorable service, to 
include the Purple Heart and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In February 2004, a hearing before the Board in 
Washington, D.C., was scheduled in accordance with the 
veteran's request.  However, he indicated that he was unable 
to attend.  His case has been advanced on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 


REMAND

First, in the February 2004 written presentation to the 
Board, the veteran's representative requested that this case 
be remanded for additional examination and for consideration 
of separate evaluation of multiple tender scars.  The Board 
agrees.

Also, it appears that there may be outstanding VA treatment 
records.  VA treatment records, dated through August 2, 2002, 
have been associated with the claims file.  The August 2, 
2002, record reflects that the veteran was to be scheduled 
for a flexible sigmoidoscopy.  The report of this procedure 
has not been associated with the record on appeal.  In 
October 2002, the veteran submitted a VA report of NCV/EMG 
testing.  When the veteran submitted his claim for a total 
disability rating, he indicated that he received VA treatment 
two times per month.  Records of VA treatment from August 
2002 until the present have not been associated with the 
record on appeal.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to these claims.  The notice 
must be specific to the claims on appeal.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Memphis, 
Tennessee, for treatment from August 2002 
to the present.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available. 



3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for VA neurology and muscle examinations 
to determine the nature and extent of his 
service-connected wounds of the right and 
left buttocks, involving Muscle 
Group XVII, and left sciatic neuritis.  
The claims file must be made available to 
the examiners for review and the 
examination reports should reflect that 
such review was accomplished.  

The examination reports should contain 
sufficient information to rate these 
disabilities properly, such as any 
indications of muscle abnormalities 
(atrophy, etc.), any impairment of 
strength or endurance, and the severity 
and extent of any scars related to the 
wounds, including whether they are 
superficial, unstable, adherent, or 
painful on examination.  

With respect to the sciatic neuritis, the 
neurological examiner should indicate 
whether the veteran currently has 
peripheral neuropathy and, if so, whether 
it is at least as likely as not that this 
condition is attributable to or part of 
the service-connected injury.  To the 
extent possible, the examiner should 
differentiate between symptomatology due 
to any nonservice-connected conditions 
present (such as degenerative joint 
disease of the spine) and the service-
connected neuritis.  



4.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA gastrointestinal examination to 
determine the nature and extent of his 
service-connected residuals of a gunshot 
wound of the rectosigmoid with 
postoperative colostomy.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  

The examiner should report all symptoms 
related to the veteran's service-
connected residuals of a gunshot wound of 
the rectosigmoid with postoperative 
colostomy.  The examiner should comment 
on any scars related to this disability, 
including the surface area occupied by 
the scar and whether the scar is 
superficial, unstable, adherent, or 
painful on examination.  The examiner 
should also render an opinion as to 
whether it is at least as likely as not 
that the current irritable bowel syndrome 
or any symptoms thereof are attributable 
to the service-connected injury.

5.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claims, addressing 
whether separate evaluations for residual 
scars are warranted and providing 
appropriate laws and regulations 
governing the evaluation of scars, 
including diagnostic criteria in effect 
prior to and from August 30, 2002.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  


                       
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




